DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to because:
Figures 4 and 5 show graphs without the axes being labeled.  Such information should be included to clearly convey what is being shown.  From the specification, it appears the axes should be input/output frequency
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a carrier wave falls within the scope of the broadest reasonable interpretation of a “storage medium”.  A carrier wave does not fall within the four statutory categories.  Therefore the claim is directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20110007907 A1) in view of Holmberg et al. (US 20110249843 A1).

Regarding claim 1, Park discloses an active noise reduction system (see figure 7), comprising a first signal acquisition circuitry (at least mic MR10), a noise control system (at least F40) and a signal output circuitry (at least loudspeaker LS10), wherein the first signal acquisition circuitry and the signal output circuitry are coupled with the noise control system (see figure 7), 
wherein the first signal acquisition circuitry is configured to acquire an external noise signal (via MR10) at a noise cancellation spot (near apparatus A30), and transmit the acquired external noise signal to the noise control system (see figure 7, see paragraph [0089] for overview of figure 7, paragraphs [0070] to [0076] for general ANC overview); 
the noise control system comprises a noise cancellation signal generation circuitry, the noise cancellation signal generation circuitry comprises a first filter circuitry (part of filter F12) and an inverter (paragraph [0070], filter includes phase inversion), wherein the first filter circuitry and the inverter are configured to perform inversion on the external noise signal to generate a noise cancellation signal (see paragraphs [0089], and [0070] to [0076] for general ANC overview); and 
the signal output circuitry (LS10) is configured to receive and output the noise cancellation signal (SY10) to cancel an actual noise paragraph [(paragraph [0089])].
Although Park does not expressly disclose the filter and inverter as separate parts, at the time of filing, it would have been obvious to one of ordinary skill in the art to substitute the functionally equivalent filter for the benefit of compact design, thereby being cheaper and faster.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein the filter circuitry and inverter are a single unit.
Park does not expressly disclose the claimed first frequency nonlinear transformation circuitry.
Holmberg discloses wherein a first frequency nonlinear transformation circuitry (that of figure 2b, described in at least [0074], see figures 6-8 for compression example) is configured to receive an external signal (input signal), and expand at least one target frequency band of the external noise signal based on a frequency nonlinear transformation mapping function (figure 3a shows examples of functions including expansion) to generate a transformed signal.
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the non-linear transformation of Holmberg in the system of park for the benefit of providing higher fidelity in processing.  Therefore, it would have been obvious to combine Holmberg with Park to obtain the invention as specified in claim 1.


Regarding claim 2, Holmberg discloses wherein the at least one target frequency band comprises a plurality of target frequency bands corresponding to different expansion ratios (figure 6 A shows multiple bands, length of double arrows show differing ratios, figure 3a shows possible to expand or compress).

 Regarding claim 3, Holmberg discloses wherein the first frequency nonlinear transformation circuitry is further configured to compress at least one other frequency band other than the at least one target frequency band of the external noise signal (figure 6 A shows multiple bands, length of double arrows show differing ratios).

Regarding claim 4, Holmberg discloses wherein the at least one other frequency band comprises a plurality of frequency bands corresponding to different compression ratios (figure 6 A shows multiple bands, length of double arrows show differing ratios).


Regarding claim 9, Park discloses an active noise reduction method (shown in figure 7), comprising: 
acquiring an external noise signal (via mic MR10) at a noise cancellation spot (near apparatus A30); 
filtering the external noise signal to generate a filtered external noise signal (via filter F12); 
performing inversion(paragraph [0070], filter includes phase inversion) on the filtered external noise signal to generate a noise cancellation signal (Sy10); and 
outputting (via LS10) the noise cancellation signal (SY10) to cancel an actual noise.
Although Park does not expressly disclose the filter and inverter as separate parts, at the time of filing, it would have been obvious to one of ordinary skill in the art to substitute the functionally equivalent filter for the benefit of compact design, thereby being cheaper and faster.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein the filter circuitry and inverter are a single unit.
Park does not expressly disclose the claimed expanding.
Holmberg discloses expanding (figure 3a shows examples of functions including expansion, performing operations of figure 2b, described in at least [0074], see figures 6-8 for compression example) at least one target frequency band of a signal (input signal) based on a frequency nonlinear transformation mapping function (figure 3a shows examples of functions including expansion) to generate a transformed signal (described in at least [0074]),
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the expansion of Holmberg in the system of park for the benefit of providing higher fidelity in processing.  Therefore, it would have been obvious to combine Holmberg with Park to obtain the invention as specified in claim 9.

Claims 10-12 are rejected in an analogous manner to claims 2-4 as above.

Regarding claim 16, Park discloses storage medium having computer instructions stored therein, wherein once the computer instructions are executed, the method according to claim 9 is performed (see paragraph [0181] for CRM embodiments).


Allowable Subject Matter
Claims 5-8 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563. The examiner can normally be reached M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J SUTHERS/            Examiner, Art Unit 2654    


/PAUL KIM/           Primary Examiner, Art Unit 2654